Title: To George Washington from Henry Knox, 8 September 1792
From: Knox, Henry
To: Washington, George

 

Sir,
War department September 8th 1792

I have the honor respectfully to acknowledge the receipt of your favor of the 3rd instant.
Upon examination it appears that no stores have been unreasonably detained by the Waggoners upon the road, as the receipts for all at Pittsburg which could have arrived have been received by Mr Hodgdon.
I have the honor to submit enclosed the copy of General Wayne’s letter of the 31st of August and my answer thereto.
I also enclose the copy of Captain Brant’s letter of the 26th of July and of the Chiefs of the Six Nations dated at Buffaloe Creek the first of August.
These two letters pretty amply confirm the idea of a new boundary line being desired by the English. The opinions of Brant and the Chiefs may be regarded as the opinion of the British—and not as the opinion of the Wyandots and Delawares.
The time which Brant intimates as necessary, is of great importance to us in order to complete the Legion—But it is my serious apprehension that the Indians will be influenced to demand a boundary which we cannot honorably grant, and probably the idea of it’s being guaranteed by the British will be brought forward.
I also submit to your consideration a letter of Governor Mifflin to the County Lieutenant of Allegany. and in order that you may have the subject fully before you, I transmit the correspondence between the Governor and me to which he alludes.
I shall lay these papers before the Attorney General and request his opinion whether the Conduct of the Governor in calling out the Militia without any previous communication thereof to the Executive of the United States be consistent with the Constitution? and I shall submit to you the result—I have the honor to be with the highest respect Your most obedt servant

H. Knox secy of war


P.S. Since writing the above I have received a letter from Brigadier General Wilkinson dated 6. Ultimo, a copy of which I have the honor to inclose.

